DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13, lines 1-2: "the outer land region and the inner land region" should be changed to --the outer shoulder land region and the inner shoulder land region-- for consistency in claim terminology. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yugawa (JP 07-276924, with English machine translation).
Regarding claim 1, Yugawa discloses a tire comprising a tread portion having shoulder main grooves and shoulder land regions on opposing sides of the tire. As to the recitation of a specified mounting direction and inner and outer sides of the tire, Examiner notes that a tire is capable of being mounted in either direction with respect to a vehicle and thus either side of the tread portion is capable of being the inner side or outer side. The limitation is directed towards a manner of using the tire and fails to require structure not present in the Yugawa tire. 
While not expressly recognized by Yugawa, the shoulder region inherently possesses inner, middle and outer regions. These regions are illustrated below in annotated Fig. 3 of Yugawa with the outer and middle regions having widths of 10% of the tread contact width (QO). As can be seen in the annotated figure, which depicts a repeating pitch of the tread pattern, the middle region is clearly shown to have a single sipe that extends partly across the middle region whereas the outer region has a single sipe completely crossing the outer region and the inner region has three sipes that extend partially across the inner region. This sipe arrangement has greater cumulative length of sipes within the outer and inner regions compared to the middle region which results in a greater sipe ratio in the outer and inner regions. While Yugawa does not expressly disclose the sipe ratios of the inner, middle, and outer regions, it would have been obvious to a person having ordinary skill in the art at the time of the invention a sipe ratio of the middle region as less than that of the inner and outer regions based on the tread pattern and sipe arrangement suggested by Yugawa. 

    PNG
    media_image1.png
    429
    766
    media_image1.png
    Greyscale


Regarding claims 2 and 10, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the sipe ratio of the middle region to be 70% or less  and 20% or more than the sipe ratio of the outer and inner regions since Yugawa clearly illustrates the middle region as having a sipe that crosses about half the middle region whereas the sipe in the outer region completely crosses the outer region (i.e., the middle region's sipe ratio is about half the outer region's sipe ratio) and the inner region possesses three sipes that cross about half the inner region (i.e., the middle region's sipe ratio is about a third of the inner region's sipe ratio).
Regarding claims 3 and 4, the sipe that extends from the middle region to the outer region is an edge sipe and is present on both shoulders (see Figs. 2, 3).
Regarding claim 11, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the sipe ratio of the outer region to be smaller than the sipe ratio of the inner region since there the cumulative length of sipes in the inner region is greater than the single crossing sipe in the outer region (see Fig. 3).
Regarding claim 16, the shoulder sipes include semi-open shoulder sub sipes that extend from the shoulder main groove and terminate within the shoulder land region.

Claim 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yugawa (JP 07-276924, with English machine translation) as applied to claim 1 above, and further in view of Hayashi (US 2012/0247632).
Regarding claim 17, the outer shoulder land region comprises a shoulder lateral groove that crosses the shoulder land region (see horizontal grooves Yc2 and Yb in Fig. 2). Yugawa does not disclose a narrow portion and wide portion at the tread edge region; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the horizontal grooves with a wider opening at the tread edge since Hayashi, similarly directed towards a tread pattern, teaches configuring the shoulder lateral groove 26A with a locally increased groove width near the outer end to form a wide part 29, this wide part producing a large shearing force of packed snow during cornering and improving snow performance ([0065]).
Regarding claim 18, the grooves Yc2 and Yb are inclined in the same direction as the sipes (Fig. 2).

Allowable Subject Matter
Claims 5-9, 12-15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is represented by Yugawa (JP 07-276924), Yasunaga (US 2019/0061429), and Itou (US 2016/0347125). Yugawa, Yasunaga, and Itou disclose tires having tread patterns with sipes provided in the shoulder land portions. These references fail to further teach or suggest the additional claim limitations recited in the dependent claims listed above in combination with the limitations of claim 1. As to claim 21, the prior art of record fails to further teach or suggest the recited inner middle lateral groove having first and second apexes provided in the second and first regions, respectively, as claimed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749